Exhibit 10.1




CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT HAS BEEN OMITTED FROM PUBLIC
FILING PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S.
SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION, WHICH APPEARS ON 1
PAGE OF THIS EXHIBIT AND

     HAS BEEN IDENTIFIED WITH THE SYMBOL "***," HAS BEEN FILED SEPARATELY WITH
THE U.S. SECURITIES AND EXCHANGE COMMISSION.

RENEWABLE POWER PURCHASE AND SALE AGREEMENT



between






SALT RIVER PROJECT AGRICULTURAL
IMPROVEMENT AND POWER DISTRICT






and




LIGHTNING DOCK GEOTHERMAL HI-01, LLC, a special purpose entity subsidiary of Los
Lobos Renewable Power, LLC

--------------------------------------------------------------------------------

     THIS RENEWABLE POWER PURCHASE AND SALE AGREEMENT (this “Agreement”) is
executed this 11th day of June, 2008 (the “Effective Date”), between Salt River
Project Agricultural Improvement and Power District, a political subdivision of
the State of Arizona (“Buyer”) and Lightning Dock Geothermal HI-01, LLC, a
Delaware limited liability company (“Seller”). Buyer and Seller are sometimes
referred to herein individually as a “Party” and jointly as “Parties.”
Capitalized terms not otherwise defined in this Agreement have the meanings set
forth in Exhibit A.



RECITALS




     Seller is willing to construct, own, operate and maintain a geothermal
binary electric energy Generating Facility to be known as Lightning Dock
Geothermal and located in Animas Valley, Hidalgo County, New Mexico, as further
described in Exhibit B, and to sell all electric energy produced by the
Generating Facility as specified herein together with all Environmental
Attributes and Ancillary Services to Buyer; and

     Buyer is willing to purchase all electric energy delivered by Seller to
Buyer generated by the Generating Facility together with all Environmental
Attributes and Ancillary Services pursuant to the terms and conditions set forth
herein.



AGREEMENT




     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, and for other good and valuable consideration, the sufficiency
and adequacy of which are hereby acknowledged, the Parties agree to the
following:



ARTICLE ONE.






STARTUP DEADLINE, TERM AND PRICE




1.01      Startup Deadline. The startup deadline for delivering energy to the
Delivery Point shall be September 30, 2009 (the “Startup Deadline”), plus any
additional days for Force Majeure as provided in Section 5.03, or such other
date as provided in this Agreement or as may be agreed to in a writing signed by
both Parties; provided that Seller shall use reasonable commercial efforts to
achieve an earlier startup of December 15, 2008.   1.02      Term. The term of
this Agreement (“Term”) shall commence upon the date hereof and shall terminate
as of 11:59:59 p.m. of the day prior to the 20 th anniversary of the Initial
Operation Date, unless terminated pursuant to an express provision of this
Agreement.     (a)      Contract Price. If the Generating Facility is Placed in
Service on or before December 31, 2008, the price per megawatt hour for the
Metered Output, Environmental Attributes and Ancillary Services shall be
$***/MWh (the “Contract Price”). If the Generating Facility is Placed in Service
after December 31, 2008, the Contract Price shall be determined as follows ***  

The Contract Price shall escalate annually by ***% effective on each anniversary
of the Initial Operation Date.

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 1

--------------------------------------------------------------------------------

1.03      Generating Facility Capacity. The Generating Facility shall be a 10
megawatt net nameplate facility. The “Contract Capacity” shall be 10 MW.   1.04 
    Test Energy.     (a)      Seller shall notify Buyer no less than 30 days
before the Initial Synchronization of the Generating Facility at which point
Seller will give Buyer the option to purchase any and all Test Energy produced
by the Generating Facility at a price equal to 75% of the Contract Price. Buyer
shall have 15 days to accept or reject Seller’s proposal for the sale of Test
Energy.     (b)      If Buyer agrees to the Seller’s sale of Test Energy to
Buyer, Buyer shall purchase all Test Energy produced by the Generating Facility
between the Initial Synchronization and the Initial Operation Date. If Buyer
rejects or does not respond to the Seller’s proposal for the sale of Test
Energy, Seller has the right to sell any and all of the Test Energy from the
Generating Facility to another party under a third party sale.     (c)     
Throughout the sale of Test Energy, Seller shall have the right to interrupt or
amend the delivery of Test Energy to Buyer at any time and for any reason in
conjunction with work on the Generating Facility. Seller may not, however,
interrupt or otherwise change the delivery of Test Energy for economic purposes
or to sell to another party.   1.05      Buyer Right of First Refusal on
Additional Generation Capacity.     (a)      If Seller expands the generating
capacity of the Generation Facility by incorporating additional generation units
beyond the original plant design (the “Additional Generating Capacity”), Seller
shall not enter into a binding obligation to sell or otherwise transfer any
Additional Generating Capacity to a party other than Buyer, unless Seller first
offers, in writing, to sell such Additional Generating Capacity to Buyer (an
“Offer”).     (b)      If Buyer elects to negotiate or accept the Offer made by
Seller, Buyer shall give Notice to Seller within 20 Business Days of receipt of
the Offer (“Buyer's Notice”) and the Parties shall have not more than 60 days
from the date of Buyer’s Notice to enter into a new power purchase agreement, in
substantially the same form as this Agreement, or amend this Agreement, unless
agreed to otherwise by both Parties.     (c)      If Buyer does not provide
Buyer’s Notice or if Buyer and Seller are unable to enter into a power purchase
agreement or amend this Agreement in accordance with subpart (b) above, Seller
may enter into an agreement to sell the Additional Generating Capacity from the
Project to a third party on terms and conditions no more favorable to the third
party than those offered to Buyer.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 2

--------------------------------------------------------------------------------

1.06      Progress Reporting Toward Meeting Milestone Schedule. Seller shall use
commercially reasonable efforts to meet the milestone schedule and avoid or
minimize any delays in meeting such schedule. Seller shall provide a monthly
written report of its progress toward meeting the milestone schedule contained
in Exhibit E using the procedures set forth in Exhibit F. Seller shall include
in such report a list of all letters, notices, applications, approvals,
authorizations, filings, permits and licenses relating to any Transmission
Provider or Governmental Authority and shall provide any such documents as may
be reasonably requested on Notice from Buyer. In addition, Seller shall advise
Buyer as soon as reasonably practicable of any problems or issues of which it is
aware which may materially impact its ability to meet the milestone schedule.  

ARTICLE TWO. TERM AND CONDITIONS PRECEDENT; TERMINATION; SECURITY INTEREST

2.01      Construction of the Generation Facility. Seller shall develop, design
and construct the Generating Facility prior to the Startup Deadline.   2.02     
Interconnection Agreement and Costs. Seller shall exercise commercially
reasonable efforts to enter into interconnection agreements required to transmit
electric energy from the Generating Facility to the Delivery Point. Seller shall
pay all costs and any other charges directly caused by, associated with, or
allocated to interconnection of the Generating Facility to the Transmission
Provider’s system and metering of delivered energy. Seller shall use
commercially reasonable efforts to cause the applicable balancing authority to
arrange for the use of dynamic scheduling of the delivered energy.   2.03     
Transmission to Delivery Point. Seller shall obtain and maintain any
transmission, distribution or other service agreements necessary to deliver
electric energy from the Generating Facility to the Delivery Point.   2.04     
Permits. Prior to Initial Synchronization, Seller shall obtain and maintain any
and all interconnection rights and Permits required to effect delivery of the
electric energy from the Generating Facility to the Delivery Point.   2.05     
Conditions Precedent.     (a)      On or before the Startup Deadline, Seller
shall have complied with the requirements of Section 2.01 through 2.04.     (b) 
    Seller shall notify Buyer within five Business Days after Seller executes a
Financing Commitment with Lender (“Notice of Financing Commitment”). The Notice
of Financing Commitment shall specify a date that the Generating Facility will
commence production and delivery of the Contract Capacity to the Delivery Point
(the “Expected Initial Operation Date”). Promptly after Buyer’s receipt of the
Notice of Financing Commitment, Buyer shall use commercially reasonable efforts
to reach agreement with the transmission providers on terms for Buyer’s purchase
of transmission service. Buyer shall provide notice to Seller (which  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 3

--------------------------------------------------------------------------------

  notice may be provided by telephone call or email) of Buyer’s receipt of final
execution copies of the agreements (the “Notice of Final Transmission
Documents”) for the purchase of transmission service, no later than the first
Business Day following Buyer’s receipt of such agreements.   (c)      Within
three Business Days of receipt of the Notice of Final Transmission Documents,
Seller shall deliver a validly issued, irrevocable, unconditional, standby
letter of credit in the amount of $3,600,000, issued by a United States bank
with a rating of “A” or better from S&P or a rating of “A2” from Moody’s with
Buyer shown as the beneficiary in the form of Exhibit H. Buyer shall execute the
agreement(s) with the transmission provider(s) promptly after receiving the
standby letter of credit. The initial term of the letter of credit shall be for
one year. If this Agreement is terminated by either Party pursuant to Section
2.06(a) or by Buyer pursuant to Section 2.06(b)(iii), Buyer shall have the right
to draw the entire amount of the letter of credit. If Buyer exercises its right
to draw on the letter of credit pursuant to this Section and receives the
proceeds thereof, Buyer shall, subject to the consent of the transmission
provider, assign the transmission purchased by Buyer pursuant to this Section to
Seller or such other party as requested by Seller.   (d)      If the Initial
Operation Date occurs after the Expected Initial Operation Date, Seller shall
reimburse Buyer for any amounts paid by Buyer for transmission service purchased
by Buyer pursuant to Section 2.05(c) between the Expected Initial Operation Date
and the Initial Operation Date. Buyer may set-off amounts due from Seller
pursuant to this Section against amounts due to Seller from Buyer under this
Agreement or, if this Agreement is terminated by either Party pursuant to
2.06(a) or by Buyer pursuant to Section 2.06(b)(iii), Buyer shall be reimbursed
by drawing on the letter of credit provided by Seller in accordance with Section
2.05(c).   (e)      In the event that the Letter of Credit is drawn due to a
failure of Seller to renew or replace the Letter of Credit not less than 30 days
prior to its expiration, Buyer shall maintain the proceeds of any such draw in a
custodial account at a national bank reasonably acceptable to Seller. Buyer may
withdraw funds from such account to collect any amount due and owing from Seller
under this Section 2.05.   (f)      Within 10 Business Days following the
Initial Operation Date, Buyer shall return the original letter of credit to
Seller. Following the return of the letter of credit, Buyer shall execute such
documents as Seller or the issuer of the letter of credit reasonably requests to
evidence the cancellation of the letter of credit.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 4

--------------------------------------------------------------------------------

2.06      Termination Rights.     (a)      Termination Rights of Both Parties.  
   (i)      Either Party shall have the right to terminate this Agreement if
documentation for the project financing has not been executed by September 30,
2008.      (ii)      Either Party shall have the right to terminate this
Agreement if the Initial Operation Date does not occur on or before September
30, 2009.      (iii)      Either Party shall have the right to terminate this
Agreement in the event that all required Permits and interconnection and
transmission agreements have not been obtained by Seller on or before August 31,
2009.  

     If either Party elects to terminate this Agreement under the terms of this
Section 2.06(a), the terminating Party shall provide written notice to the other
Party at least five Business Days prior to the effective date of such
termination. If either Party exercises a termination right, as set forth in this
Section 2.06(a), except as otherwise provided in Section 2.05, neither Party
shall be responsible for making a Termination Payment to the other Party.

(b)      Termination Rights of Buyer.     (i)      Buyer shall have the right to
terminate this Agreement prior to expiration of the Term if the Capacity Factor
of the Generating Facility is equal to or less than 70% of the Contract Capacity
for any consecutive 12 month period following the Initial Operation Date.     
Buyer shall provide written notice of its intent to terminate this Agreement
pursuant to this Section 2.06(b) at least 30 days in advance of the date on
which Buyer will terminate this Agreement.     (ii)      Buyer shall have the
right to terminate this Agreement if Buyer cannot purchase firm transmission
service (with roll-over rights) on terms reasonably acceptable to Buyer.    
(iii)      Buyer shall have the right to terminate this Agreement if Buyer,
Seller and Lender have not agreed on the terms and conditions of the
Subordination Agreement and Security Documents all as acceptable to Buyer in its
reasonably exercised discretion prior to the Initial Operation Date.   (c)     
Uncured Defaults. Upon the occurrence of an uncured Event of Default, the Non-
Defaulting Party may terminate this Agreement as set forth in Section 6.02.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 5

--------------------------------------------------------------------------------

  (d)      End of Term. At the end of the Term as set forth in Section 1.02,
this Agreement shall automatically terminate.   2.07      Subordinated Security
Interests and Mortgage.     (a)      Prior to the Initial Operation Date, as
security for Seller’s obligation to pay any amounts that may be owed by Seller
to Buyer pursuant to this Agreement, Seller or Buyer, as appropriate, shall
execute, deliver, file and record, separate agreements, documents, fixture
filings, financing statements or instruments (the “Security Documents”) under
which Seller will grant to Buyer, in a form reasonably acceptable to Buyer and
subject to characterization as real or personal property in Buyer’s sole
discretion, fully perfected security interest(s), or mortgage lien(s) in the
Generating Facility and in any and all real and personal property rights,
contractual rights, or other rights that Seller acquires in connection with the
Generating Facility (collectively the “Secured Interests”).      Seller
expressly grants Buyer the right to file and or record, as appropriate, such
fixture filings, financing statements and other Security Documents in order to
perfect its security interests in the Generating Facility. The Secured Interests
shall be subordinate in right of payment, priority and remedies only to the
interests of Lender, all as more fully described in the Subordination Agreement.
The Secured Interests shall not include a pledge, assignment, or other interest
in any ownership interest, whether stock or other equity interest, in Seller.  
  (b)      The Parties shall confirm, define, and perfect the Secured Interests
by executing, delivering, filing, and recording, at the expense of Seller, the
Security Documents.      The Security Documents shall contain financial and
operating covenants intended to preserve and maintain the value of the Security
Interests and substantially similar to those in favor of Lender. In addition,
Seller agrees to file and expressly grants Buyer the right to file or, in the
case of a fixture filing record, such Uniform Commercial Code financing
statements and to take such further action and execute such further instruments
as shall reasonably be required by Buyer to confirm and continue the validity,
priority, and perfection of the Secured Interests. The granting of the Secured
Interests shall not be to the exclusion of, nor be construed to limit the amount
of any further claims, causes of action or other rights accruing to Buyer by
reason of any breach or default by Seller under this Agreement or the
termination of this Agreement prior to the expiration of its term. The Secured
Interests shall be discharged and released, and Buyer shall take any steps
reasonably required by Seller to effect and record such discharge and release,
upon the expiration of the Term and satisfaction by Seller of all of its
obligations hereunder or as required by the terms of the Subordination
Agreement. Seller shall reimburse Buyer for its reasonable costs associated with
the discharge and release of the Secured Interests.     (c)      The Security
Documents shall provide that if Buyer acts to obtain title to the Generating
Facility pursuant to the interests provided by Seller under the Security
Documents, Seller shall take all steps necessary, subject to Lender’s priority  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 6

--------------------------------------------------------------------------------

security rights, to transfer all permits and licenses necessary to operate the
Generating Facility to Buyer, and shall diligently prosecute and cooperate in
such transfers.

2.08      Rights and Obligations Surviving Termination. Applicable provisions of
this Agreement shall continue in effect after termination, including early
termination, to the extent necessary to enforce or complete the duties,
obligations or responsibilities of the Parties arising prior to termination and,
as applicable, to provide for: final billings and adjustments related to the
period prior to termination, repayment of any money due and owing to either
party pursuant to this Agreement, and the indemnifications specified in this
Agreement.  

ARTICLE THREE. SELLER’S OBLIGATIONS

3.01      Conveyance of Entire Output. Seller shall convey all Metered Amounts,
Environmental Attributes and Ancillary Services (excluding amounts that Buyer is
unable to take during a Force Majeure with respect to Buyer) during the Term to
Buyer. In the event of a change in law or regulation relating to any product
sold to Buyer under this Agreement that becomes effective subsequent to the
effective date of this Agreement, Seller agrees that it will take such actions
as may be reasonably requested by Buyer, to permit Buyer to obtain the full
benefit of the aforesaid, as so subsequently defined; provided that such
subsequent actions will leave the Seller economically no worse off than if the
change in law or regulation had not occurred.     Seller shall register, at its
sole expense, the Generating Facility in the WREGIS, and take all other actions
necessary to ensure that the Environmental Attributes are issued, tracked and
transferred to Buyer. Upon Buyer’s request, Seller shall provide Buyer with an
attestation certificate in the form attached to this Agreement as Exhibit G, or
such other form as agreed to by the Parties.     Seller shall convey title to
and risk of loss of all Metered Amounts, Environmental Attributes and Ancillary
Services to Buyer at the Delivery Point.     Seller shall not sell any Metered
Amounts, Environmental Attributes and Ancillary Services to any entity other
than Buyer, except that in the event of a Buyer Force Majeure or a Buyer Event
of Default Seller may, but shall not be obligated to, sell the Metered Amounts,
Environmental Attributes and Ancillary Services to a third party during the
occurrence of such events.   3.02      Seller’s Energy Delivery Obligation.
Beginning on the Initial Operation Date, Seller shall sell and deliver to Buyer
all electric energy, net of Station Use, from the Generating Facility to Buyer
subject to the limitations set forth in Section 3.01 and Article 5.   3.03     
Site Location. Seller may, with Buyer’s prior written consent not to be
unreasonably withheld, change the location of the Site; provided that, the
replacement location is in the Animas Valley, Hidalgo County, New Mexico and
Buyer, either directly or indirectly,  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 7

--------------------------------------------------------------------------------

  does not incur any additional transmission or wheeling costs because of such
location change. Seller shall promptly provide a revised Exhibit B describing
any new Site in the event Seller requests Buyer’s consent to change the Site
location.   3.04      Operation. Seller shall operate the Generating Facility
and provide, or retain qualified third-parties to provide, all the operation,
engineering, purchasing, repair, supervision, training, inspection, testing,
protection, use, management, improvement, replacement, refurbishment,
retirement, and maintenance activities associated with operating the Generating
Facility in accordance with Prudent Electrical Practices.   3.05     
Forecasting. Seller shall prepare a forecast of electric energy, in MWh, in
accordance with the provisions of Exhibit D. The information contained in
Exhibit D may be changed or amended from time to time by Seller, as agreed to in
writing by the Buyer or Buyer’s designated representative. Such written
agreement shall be considered an element of administration of the Agreement and
shall be deemed a change or an amendment of this Agreement not requiring the
further consent of either Party.   3.06      Scheduled Outages.     (a)      No
later than November 15 th of each year of the Term, and at least 60 days prior
to Initial Synchronization, Seller shall submit to Buyer its schedule of
proposed planned Outages (“Outage Schedule”) for the subsequent two calendar
year period.     (b)      Seller shall provide the following information for
each proposed planned outage:      (i)      Start date and time;      (ii)     
End date and time; and      (iii)      Capacity online, in MW, during the
planned outage.     (c)      Within 20 Business Days after Buyer’s receipt of an
Outage Schedule, Buyer shall notify Seller in writing of any reasonable request
for changes to the Outage Schedule, and Seller shall, consistent with Prudent
Electrical Practices, accommodate Buyer’s requests regarding the timing of any
planned outage.     (d)      If a condition occurs at the Generating Facility
which causes Seller to revise its planned outages, Seller shall provide Notice
to Buyer as soon as commercially practicable, but in no event later than 20
Business Days after Seller learns of the occurrence of the condition, with an
estimate of the length of such planned outage after the condition causing the
change becomes known to Seller.     (e)      No planned outages shall be
scheduled during the months of June, July, August and September without the
prior express written consent of Buyer.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 8

--------------------------------------------------------------------------------

3.07      Exchange Arrangement. Notwithstanding any provision in this Agreement
to the contrary, subject to the written consent of Buyer, which consent may be
given or withheld in Buyer’s sole discretion, Seller may enter into an agreement
with Columbus Electric Cooperative to exchange power generated by the Generating
Facility and associated Environmental Attributes for power supplied by Columbus
Electric Cooperative solely to the extent necessary for Station Use,
transmission wheeling and line losses.  

ARTICLE FOUR. BUYER’S OBLIGATIONS

4.01      Obligation to Pay. Buyer shall make monthly payments to Seller during
the Term calculated in the manner described in Section 4.02.   4.02      Payment
Statement and Payment.     (a)      On or about the 10 th day of each month
after the Initial Operation Date and every month thereafter, and continuing
through and including the first month following the end of the Term, Seller
shall provide to Buyer (i) daily and hourly records of Metered Amounts during
the preceding month; and (ii) an itemized invoice calculating the amount payable
to Seller for the previous month, based upon: (1) the sum of the Contract Price
multiplied by the Metered Amounts for such month; plus (2) the Transmission
Costs. The invoice shall list all components of charges and how the charges are
calculated. Seller shall provide or cause to be provided to Buyer a monthly
record of all Transmission Costs at the time the invoice is rendered for such
charges. Buyer shall pay the undisputed amount of such invoices on or before the
later of the (x) 25 th day of each month or (y) 15 days after receipt of the
invoice. If either the invoice date or payment date is not a Business Day, then
such invoice or payment shall be provided on the next following Business Day.
Each Party will make payments by electronic funds transfer, or by other mutually
agreeable method(s), to the account designated by the other Party. Any
undisputed amounts not paid by the due date will be deemed delinquent and will
accrue interest at the Interest Rate, such interest to be calculated from and
including the due date to but excluding the date the delinquent amount is paid
in full.      (i)      In the event an invoice or portion thereof or any other
claim or adjustment arising hereunder, is disputed, payment of the undisputed
portion of the invoice shall be required to be made when due, with Notice of the
objection given to the other Party. Any invoice dispute or invoice adjustment
shall be in writing and shall state the basis for the dispute or adjustment. In
the event adjustments to payments are required as a result of inaccurate
meter(s), Buyer shall use corrected measurements to recompute the amount due
from Buyer to Seller during the period of inaccuracy. The Parties agree to use
good faith efforts to resolve the dispute or identify the adjustment as soon as
possible. Upon resolution of the dispute or calculation of the  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 9

--------------------------------------------------------------------------------

adjustment, any required payment shall be made within 15 days of such resolution
along with interest accrued at the Interest Rate from and including the due
date, but excluding the date paid. Inadvertent overpayments shall be returned
upon request or deducted by the Party receiving such overpayment from subsequent
payments, with interest accrued at the Interest Rate from and including the date
of such overpayment, but excluding the date repaid or deducted by the Party
receiving such overpayment. Any dispute with respect to an invoice is waived
unless the other Party is notified in accordance with Section 10.01 within 36
months after the invoice is rendered by Seller and received by Buyer or any
specific adjustment to the invoice is made. If an invoice is not rendered by
Seller and received by Buyer within 36 months after the close of the month
during which performance under this Agreement occurred, the right to payment for
such performance is waived.

(b)      Upon 30 days prior written notice, but not more than once each year,
Buyer shall have the right at all times during normal business hours to audit
the accounts, books and records of Seller to the extent necessary to verify the
accuracy of any statement, charge, computation, or demand made under or pursuant
to this Agreement and Seller’s compliance with provisions of this Agreement. Any
such audit(s) shall be undertaken by Buyer or its representative(s) at
reasonable times and appropriate locations and in conformance with generally
accepted auditing standards. Seller agrees to fully cooperate with any such
audit(s). This right to audit shall extend for a period of three years following
the date of each payment under this Agreement. Seller agrees to retain all
necessary records/documentation during this audit period or until any dispute in
connection with an audit is resolved, whichever is longer. The costs of any
audit shall be paid by Buyer, unless the audit reveals a discrepancy or
discrepancies in excess of 3% of the amounts reported in favor of Buyer, in
which case, Seller shall pay the costs of the audit. Seller shall be notified in
writing of any exception taken as a result of an audit and shall respond in
writing to such notification within 30 days. Upon resolution of any exception,
Seller shall directly refund the amount of any exception to Buyer within 30
days, with monthly, compounded interest calculated from the date of the original
payment by Buyer to the date of payment by the Seller, using the Interest Rate.
 



ARTICLE FIVE.






FORCE MAJEURE




5.01      No Default for Force Majeure. Neither Party shall be considered to be
in default in the performance of any of its obligations set forth in this
Agreement (except for obligations to pay money) when and to the extent failure
of performance is caused by Force Majeure.   5.02      Requirements Applicable
to the Claiming Party. If a Party, because of Force Majeure, is rendered wholly
or partly unable to perform its obligations when due under this  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 10

--------------------------------------------------------------------------------

Agreement, that Party (the “Claiming Party”), shall be excused from whatever
performance is affected by the Force Majeure to the extent so affected.

In order to be excused from its performance obligations hereunder by reason of
Force Majeure:

(a)      The Claiming Party, within 14 days after the initial occurrence of the
claimed Force Majeure, must give the other Party Notice describing the
particulars of the occurrence; and   (b)      The Claiming Party must provide
timely evidence reasonably sufficient to establish that the occurrence
constitutes Force Majeure as defined in this Agreement.  

The suspension of the Claiming Party’s performance due to Force Majeure shall be
of no greater scope and of no longer duration than is required by the Force
Majeure. In addition, the Claiming Party shall use commercially reasonable and
diligent efforts to remedy its inability to perform. This Section shall not
require the settlement of any strike, walkout, lockout or other labor dispute on
terms which, in the sole judgment of the Claiming Party, are contrary to its
interest. It is understood and agreed that the settlement of strikes, walkouts,
lockouts or other labor disputes shall be at the sole discretion of the Claiming
Party. When the Claiming Party is able to resume performance of its obligations
under this Agreement, the Claiming Party shall give the other Party prompt
Notice to that effect.

5.03      Startup Deadline Extension. If Force Majeure occurs prior to the
Startup Deadline which prevents Seller from achieving the Startup Deadline, then
the Startup Deadline shall, subject to Seller’s compliance with its obligations
as the Claiming Party under Section 5.02, be extended on a day-for-day basis for
the duration of the Force Majeure.   5.04      Termination. The non-Claiming
Party may terminate this Agreement on Notice, which shall be effective five
Business Days after such Notice is provided, in the event of Force Majeure which
extends for more than 365 consecutive days. Upon the effectiveness of such
termination, Buyer shall no longer be required to pay Seller’s pass through
costs of any transmission, distribution or other service agreements necessary to
deliver the electric energy from the Generating Facility to the Delivery Point.
 



ARTICLE SIX.






EVENTS OF DEFAULT: REMEDIES




6.01      Events of Default. An “Event of Default” shall mean, with respect to a
Party (a “Defaulting Party”), the occurrence of any of the following:     (a)   
  With respect to either Party:      (i)      Any representation or warranty
made by such Party herein is false or misleading in any material respect when
made or when deemed made or repeated if the representation or warranty is
continuing in nature, if:  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 11

--------------------------------------------------------------------------------

  (1) Such misrepresentation or breach of warranty is not remedied      within
10 Business Days after Notice; or      (2)      Such inaccuracy is not capable
of a cure, but the non-breaching Party’s damages resulting from such inaccuracy
can reasonably be ascertained and the payment of such damages is not made within
15 Business Days after a Notice of such damages is provided by the non-breaching
Party to the breaching Party.     (ii)      Except for an obligation to make
payment when due, the failure to perform any material covenant or obligation set
forth in this Agreement (except to the extent constituting a separate Event of
Default or to the extent excused by a Force Majeure) if such failure is not
remedied within 30 days after Notice of such failure (or such shorter period as
may be specified below), which Notice sets forth in reasonable detail the nature
of the failure; provided that, if such failure is not reasonably capable of
being cured within the 30 day cure period specified above, the Party shall have
such additional time (not exceeding an additional 120 days) as is reasonably
necessary to cure such failure, so long as such Party promptly commences and
diligently pursues such cure;     (iii)      A Party fails to make when due any
undisputed payment in a material amount (including not making when due any
material portion of the payment) required under this Agreement and such failure
is not cured within 30 days after Notice of such failure;     (iv)      A Party
becomes Bankrupt; or     (v)      A Party consolidates or amalgamates with, or
merges with or into, or transfers all or substantially all of its assets to,
another entity and, at the time of such consolidation, amalgamation, merger or
transfer, the resulting, surviving or transferee entity fails to assume all the
obligations of such Party under this Agreement to which it or its predecessor
was a party by operation of law or pursuant to an agreement reasonably
satisfactory to the other Party;   (b)      With respect to Seller:     (i)     
Seller removes from the Site essential equipment upon which the Contract
Capacity has been based, except for the purposes of replacement, refurbishment,
repair or maintenance, and such equipment is not returned within five Business
Days after Notice from Buyer;  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 12

--------------------------------------------------------------------------------

(ii)      Seller fails to achieve Initial Operation Date by the Startup Deadline
set forth in Section 1.01;   (iii)      Seller’s abandonment as set forth in
Section 9.05; or   (iv)      A termination of, or cessation of service under,
any agreement necessary for the interconnection of the Generating Facility to
the Transmission Provider’s electric system or transmission of the electric
energy to the Delivery Point or for metering the Metered Amounts and such
service is not reinstated, or alternative arrangements implemented, within 90
days after such termination or cessation.  

6.02      Early Termination. If an Event of Default shall have occurred, there
will be no opportunity for cure except as specified in Section 6.01. The Party
taking the default (the “Non-Defaulting Party”) shall have the right, but shall
not be obligated:     (a)      To designate by Notice, a day, no earlier than 20
days after the Notice is effective, for the early termination of this Agreement
(an “Early Termination Date”);     (b)      To immediately suspend performance
under this Agreement; and     (c)      To pursue all remedies available at law
or in equity against the Defaulting Party (including monetary damages), except
to the extent that such remedies are limited by the terms of this Agreement.  
6.03      Termination Payment. As soon as practicable after an Early Termination
Date is declared, the Non-Defaulting Party shall calculate the sum of all
amounts owed by the Defaulting Party under this Agreement, less any amounts owed
by the Non-Defaulting Party to the Defaulting Party, including the Forward
Settlement Amount (the “Termination Payment”) and provide Notice to the
Defaulting Party thereof. The Notice shall include a written statement setting
forth, in reasonable detail, the calculation of such Termination Payment
including the Forward Settlement Amount, together with appropriate supporting
documentation. If the Termination Payment is positive, the Defaulting Party
shall pay such amount to the Non-Defaulting Party within 10 Business Days after
the Notice is provided. If the Termination Payment is negative (i.e., the Non-
Defaulting Party owes the Defaulting Party more than the Defaulting Party owes
the Non-Defaulting Party), then the Non-Defaulting Party shall pay such amount
to the Defaulting Party within 30 days after the Notice is provided. The Parties
shall negotiate in good faith to resolve any disputes regarding the calculation
of the Termination Payment. Any disputes which the Parties are unable to resolve
through negotiation may be submitted for resolution through mediation as
provided in Article Eleven.   6.04      Duty to Mitigate. Each Party agrees that
it has a duty to mitigate damages and covenants that it will use commercially
reasonable efforts to minimize any damages it may incur as a result of the other
Party's performance or non-performance of the Agreement.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 13

--------------------------------------------------------------------------------

ARTICLE SEVEN. LIMITATIONS OF LIABILITIES

EXCEPT AS SET FORTH HEREIN, THERE ARE NO WARRANTIES BY EITHER PARTY UNDER THIS
AGREEMENT, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, AND ANY AND ALL IMPLIED WARRANTIES ARE DISCLAIMED. THE PARTIES CONFIRM
THAT THE EXPRESS REMEDIES AND MEASURES OF DAMAGES PROVIDED IN THIS AGREEMENT
SATISFY THE ESSENTIAL PURPOSES HEREOF. FOR BREACH OF ANY PROVISION FOR WHICH AN
EXPRESS REMEDY OR MEASURE OF DAMAGES IS PROVIDED, SUCH EXPRESS REMEDY OR MEASURE
OF DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY, THE OBLIGOR’S LIABILITY SHALL
BE LIMITED AS SET FORTH IN SUCH PROVISION AND ALL OTHER REMEDIES OR DAMAGES AT
LAW OR IN EQUITY ARE WAIVED, UNLESS THE PROVISION IN QUESTION PROVIDES THAT THE
EXPRESS REMEDIES ARE IN ADDITION TO OTHER REMEDIES THAT MAY BE AVAILABLE.
SUBJECT TO SECTION 9.13, IF NO REMEDY OR MEASURE OF DAMAGES IS EXPRESSLY
PROVIDED HEREIN, THE OBLIGOR’S LIABILITY SHALL BE LIMITED TO DIRECT ACTUAL
DAMAGES ONLY, SUCH DIRECT ACTUAL DAMAGES SHALL BE THE SOLE AND EXCLUSIVE REMEDY
AND ALL OTHER REMEDIES OR DAMAGES AT LAW OR IN EQUITY ARE WAIVED. UNLESS
EXPRESSLY PROVIDED IN THIS AGREEMENT, INCLUDING THE PROVISIONS OF SECTION 9.02
(INDEMNITY), NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL, INCIDENTAL,
PUNITIVE, EXEMPLARY OR INDIRECT DAMAGES, LOST PROFITS OR OTHER BUSINESS
INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY INDEMNITY
PROVISION OR OTHERWISE. IT IS THE INTENT OF THE PARTIES THAT THE LIMITATIONS
HEREIN IMPOSED ON REMEDIES AND THE MEASURE OF DAMAGES BE WITHOUT REGARD TO THE
CAUSE OR CAUSES RELATED THERETO, INCLUDING THE NEGLIGENCE OF ANY PARTY, WHETHER
SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, OR ACTIVE OR PASSIVE. TO THE
EXTENT ANY DAMAGES REQUIRED TO BE PAID HEREUNDER ARE LIQUIDATED, THE PARTIES
ACKNOWLEDGE THAT THE DAMAGES ARE DIFFICULT OR IMPOSSIBLE TO DETERMINE, OR
OTHERWISE OBTAINING AN ADEQUATE REMEDY IS INCONVENIENT AND THE DAMAGES
CALCULATED HEREUNDER CONSTITUTE A REASONABLE APPROXIMATION OF THE HARM OR LOSS.

ARTICLE EIGHT. GOVERNMENTAL CHARGES

8.01      Cooperation to Minimize Governmental Charges. Each Party shall use
commercially reasonable efforts to implement the provisions of and to administer
this Agreement in accordance with the intent of the Parties so as to minimize
all Governmental Charges, so long as neither Party is materially adversely
affected or required to incur any material cost in connection therewith.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 14

--------------------------------------------------------------------------------

8.02      Governmental Charges.     (a)      Seller shall pay or cause to be
paid all sales, use, gross receipts, occupation, production, severance, excise,
ad valorem or other taxes, royalties, fees, licenses, or charges that are
imposed by any federal, Indian, state or local governmental authority
(“Governmental Charges”) on or with respect to the Metered Amounts (and any
contract associated with the Metered Amount) arising prior to and at the point
of interconnection with the Transmission Provider.     (b)      Buyer shall pay
or cause to be paid all Governmental Charges on or with respect to the Metered
Amounts (and any contract associated with the Metered Amount) arising from and
after the point of interconnection with the Transmission Provider. In the event
Seller is required by law or regulation to remit or pay Governmental Charges
which are determined to be Buyer’s responsibility hereunder, Buyer shall
promptly reimburse Seller for such Governmental Charges plus accrued interest,
if any.     (c)      If Buyer is required by law or regulation to remit or pay
Governmental Charges which are determined to be Seller’s responsibility
hereunder, Buyer may deduct such amounts plus accrued interest, if any, from
payments to Seller made pursuant to Article Four. If Buyer elects not to deduct
such amounts from its payment to Seller, Seller shall promptly reimburse Buyer
for such amounts plus accrued interest, if any, upon written request. Nothing
shall obligate or cause a Party to pay or be liable to pay any Governmental
Charges for which it is exempt under the law.     (d)      Such election or
failure by the respective Party to pay or cause to be paid the other Party’s
Governmental Charges upon prompt written Notice to the other Party that such
Party’s Governmental Charges are due and payable shall not constitute an Event
of Default.     (e)      Each Party shall bear any costs/liabilities/benefits of
any changes to Governmental Charges for which each Party is respectively
allocated responsibility under this Section 8.02.   8.03      Providing
Information to Taxing Authorities. Seller or Buyer, as necessary, shall provide
information concerning the Generating Facility to any requesting taxing
authority.  



ARTICLE NINE.






MISCELLANEOUS




9.01      Representations and Warranties. On the Effective Date, each Party
represents, warrants and covenants to the other Party that:     (a)      In the
case of Seller, it is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its formation. In the case of Buyer, it is
a political subdivision of the State of Arizona, duly created and validly
existing under the laws of the State of Arizona;  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 15

--------------------------------------------------------------------------------

  (b)      Except for all Permits in the case of Seller, it has or will timely
acquire all regulatory authorizations necessary for it to legally perform its
obligations under this Agreement;     (c)      The execution, delivery and
performance of this Agreement are within its powers, have been duly authorized
by all necessary action and do not violate any of the terms and conditions in
its governing documents, any contracts to which it is a party or any law, rule,
regulation, order or the like applicable to it;     (d)      This Agreement
constitutes a legally valid and binding obligation enforceable against it in
accordance with its terms, subject to any Equitable Defenses;     (e)      There
is not pending, or to its knowledge, threatened against it or, in the case of
Seller, any of its Affiliates, any legal proceedings that could materially
adversely affect its ability to perform under this Agreement;     (f)      No
Event of Default with respect to it has occurred and is continuing and no such
event or circumstance would occur as a result of its entering into or performing
its obligations under this Agreement;     (g)      It is acting for its own
account and its decision to enter into this Agreement is based upon its own
judgment, not in reliance upon the advice or recommendations of the other Party
and it is capable of assessing the merits of and understanding, and understands
and accepts the terms, conditions and risks of this Agreement;     (h)      It
has not relied upon any promises, representations, statements or information of
any kind whatsoever that are not contained in this Agreement in deciding to
enter into this Agreement; and     (i)      It shall act in good faith in its
performance under this Agreement.   9.02      Indemnity.     (a)      Each Party
(“Indemnifying Party”) shall indemnify, defend and hold the other Party
(“Indemnified Party”) and its partners, shareholders, partners, directors,
officers, employees and agents (including Affiliates and contractors and their
employees), harmless from and against all third party loss, liability, damage,
claim, cost, charge, demand, or expense for injury or death to persons,
including employees of either Party, and physical damage to property related to
this Agreement suffered or incurred by such Indemnified Party to the extent
arising out of the Indemnifying Party’s negligence or willful misconduct. In the
event injury or damage results from the joint or concurrent negligence or
willful misconduct of the Parties, each Party shall be liable under this
indemnification in proportion to its relative degree of fault.     (b)     
Promptly after receipt by a Party of any claim or notice of the commencement of
any action, administrative, or legal proceeding, or investigation as to which
the  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 16

--------------------------------------------------------------------------------

  indemnity provided for in this Section 9.02 may apply, the Indemnified Party
shall notify the Indemnifying Party in writing of such fact. The Indemnifying
Party shall assume the defense thereof with counsel designated by such Party and
satisfactory to the Indemnified Party, provided, however, that if the defendants
in any such action include both the Indemnified Party and the Indemnifying Party
and the Indemnified Party shall have reasonably concluded that there may be
legal defenses available to it which are different from or additional to, or
inconsistent with, those available to the Indemnifying Party, the Indemnified
Party shall have the right to select and be represented by separate counsel, at
the Indemnifying Party's expense, unless a liability insurer is willing to pay
such costs.     (c)      If the Indemnifying Party fails to assume the defense
of a claim meriting indemnification, the Indemnified Party may at the expense of
the Indemnifying Party contest, settle, or pay such claim, provided that
settlement or full payment of any such claim may be made only following consent
of the Indemnifying Party or, absent such consent, written opinion of the
Indemnified Party's counsel that such claim is meritorious or warrants
settlement.     (d)      The provisions of this Section 9.02 shall not be
construed to relieve any insurer of its obligations to pay any insurance claims
in accordance with the provisions of any valid insurance policy.     (e)     
All indemnity rights shall survive the termination of this Agreement.   9.03   
  Assignment.     (a)      Except as provided in Section 9.04, neither Party
shall assign this Agreement or its rights hereunder without the prior written
consent of the other Party, which consent shall not be unreasonably withheld.  
  (b)      Any direct or indirect change of control of Seller (whether voluntary
or by operation of law) shall be deemed an assignment and shall require the
prior written consent of Buyer, which consent shall not be unreasonably
withheld; provided, however, that nothing in this Section shall be construed to
prevent Seller from securing a tax-equity partner or from changing a tax-equity
partner so long as any such change does not result in a change in the effective
control of Seller.   9.04      Consent to Collateral Assignment. Seller shall
have the right to assign this Agreement as collateral for any financing or
refinancing of the Generating Facility. In connection with any financing or
refinancing of the Generating Facility by Seller, Buyer shall, at Seller’s
expense, work in good faith with Seller and Lender to agree upon a commercially
reasonable consent to collateral assignment of this Agreement, provided, however
that any such assignment shall not constitute a modification of this Agreement
unless Buyer otherwise agrees in its sole discretion.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 17

--------------------------------------------------------------------------------

9.05      Abandonment. Except as provided under Sections 9.03 or 9.04, Seller
shall not relinquish its possession and control of the Generating Facility
without the prior written consent of Buyer. For purposes of this Section 9.05,
Seller shall have been deemed to relinquish possession of the Generating
Facility if Seller has ceased work on the Generating Facility or the Generating
Facility has ceased production and delivery of the Metered Amounts,
Environmental Attributes and Ancillary Services for a consecutive 60 day period
and such cessation is not a result of an event of Force Majeure.   9.06     
Governing Law/Jurisdiction/Waiver of Jury Trial. THIS AGREEMENT AND THE RIGHTS
AND DUTIES OF THE PARTIES HEREUNDER SHALL BE GOVERNED     BY AND CONSTRUED,
ENFORCED AND PERFORMED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ARIZONA,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW THAT WOULD DIRECT THE
APPLICATION OF ANOTHER JURISDICTION’S LAWS. ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST EITHER PARTY ARISING OUT OF OR RELATING HERETO SHALL BE BROUGHT
EXCLUSIVELY IN THE COURTS OF THE STATE OF ARIZONA OR THE UNITED STATES OF
AMERICA, IN EITHER CASE, LOCATED IN MARICOPA COUNTY, ARIZONA. BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS  

PROPERTIES, IRREVOCABLY ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS; AND WAIVES AND DEFENSE OF FORUM NON
CONVENIENCES. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF THE PARTIES WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT.

9.07      Notices. All Notices, requests, statements, invoices, or payments
shall be made as specified in Exhibit C. Notices (other than forecasting and
scheduling requests) shall, unless otherwise specified herein, be in writing and
may be delivered by hand delivery, first class United States mail, overnight
courier service or facsimile. For purposes other than forecasting and scheduling
requests, “e-mail” shall not be considered a “writing” for purposes hereof.
Notice provided in accordance with this Section 9.07 shall be deemed received as
follows:     (a)      Notice by hand delivery shall be deemed given at the close
of business on the day actually received, if received during business hours on a
Business Day, and otherwise shall be deemed given at the close of business on
the next Business Day;     (b)      Notice by overnight United States mail or
courier service shall be deemed given on the next Business Day after it was sent
out; and     (c)      Notice by first class United States mail shall be deemed
given two Business Days after the postmarked date.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 18

--------------------------------------------------------------------------------

  Notices shall be effective on the date deemed received, unless a different
date for the Notice to go into effect is stated in another section of this
Agreement. A Party may change its designated representatives, addresses and
other contact information by providing written Notice of same in accordance
herewith. The information contained in Exhibit C may be changed or amended from
time to time as otherwise agreed to in writing by the Party’s designated
representative. Such written agreement by the Party’s designated representative
shall be considered an element of administration of the Agreement and shall not
be deemed a change or an amendment of this Agreement requiring the further
consent of either Party.   9.08      General.     (a)      This Agreement
constitutes the entire agreement between the Parties relating to its subject
matter.     (b)      This Agreement shall be considered for all purposes as
prepared through the joint efforts of the Parties and shall not be construed
against one Party or the other as a result of the preparation, substitution,
submission or other event of negotiation, drafting or execution hereof.     (c) 
    Except to the extent provided for herein, no amendment or modification to
this Agreement shall be enforceable unless reduced to a writing signed by all
Parties.     (d)      This Agreement shall not impart any rights enforceable by
any third party (other than a permitted successor or assignee bound to this
Agreement as specified herein).     (e)      Waiver by a Party of any default by
the other Party shall not be construed as a waiver of any other default.    
(f)      The term “including” when used in this Agreement shall be by way of
example only and shall not be considered in any way to be in limitation.    
(g)      The word “or” when used in this Agreement shall include the meaning
“and/or” unless the context unambiguously dictates otherwise.     (h)      The
headings used herein are for convenience and reference purposes only. Words
having well-known technical or industry meanings shall have such meanings unless
otherwise specifically defined herein.     (i)      Where days are not
specifically designated as Business Days, they shall be considered as calendar
days.     (j)      This Agreement shall be binding on each Party’s successors
and permitted assigns.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 19

--------------------------------------------------------------------------------

  (k)      Whenever this Agreement specifically refers to any law, tariff,
government department or agency, regional reliability council, Transmission
Provider, or credit rating agency, the Parties hereby agree that the reference
shall also refer to any successor to such law, tariff or organization.     (l) 
    The Parties acknowledge and agree that this Agreement and the transactions
contemplated by this Agreement constitute a “forward contract” within the
meaning of the United States Bankruptcy Code and that Buyer and Seller are each
“forward contract merchants” within the meaning of the United States Bankruptcy
Code.     (m)      This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original.     (n)      If any provision of this
Agreement, or the application thereof, shall for any reason be invalid or
unenforceable, then to the extent of such invalidity or unenforceability, the
remainder of this Agreement and the application of such provision to other
parties or circumstances shall not be affected thereby, but rather shall be
enforced to the maximum extent permissible under Applicable Law, so long as the
economic and legal substance of the transactions contemplated hereby is not
effected in any material adverse manner as to any Party.   9.09     
Confidentiality.     (a)      Neither Party shall disclose Confidential
Information to a third party, other than:      (i)      To such Party’s
employees, Lenders, counsel, accountants or advisors, Affiliates, insurers and
underwriters, in each case who have a need to know such information and have
agreed to keep such terms confidential;      (ii)      To potential Lenders with
the consent of Buyer, which consent shall not be unreasonably withheld, delayed
or conditioned; provided, however, that disclosure:       (1)      Of cash flow
and other financial projections to any potential Lender in connection with a
potential loan or tax equity investment; or       (2)      To potential Lenders
with whom Seller has negotiated (but not necessarily executed) a term sheet or
other similar written mutual understanding,       shall not require such consent
of Buyer, and provided further that, in each case such potential Lender has a
need to know such information and has agreed in writing to keep such terms
confidential;  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 20

--------------------------------------------------------------------------------

   (iii)      In order to comply with any applicable regulation, rule, request
or order of the FERC, any court, administrative agency, legislative body or
other tribunal (including Buyer’s status as a political subdivision of the State
of Arizona), or any mandatory discovery or data request of a party to any
proceeding pending before any of the foregoing;     (b)      If either Party
becomes subject to a bona fide requirement by law, regulations, deposition
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand, or similar process, (collectively, a “Requirement”)
to disclose any Confidential Information, such Party will, (i) prior to
producing any Confidential Information, promptly notify the other Party of the
existence, terms and circumstances of such Requirement(s) so that the other
Party may seek, at its sole expense, an appropriate protective order(s), and
(ii) cause its employees to cooperate with the other Party in seeking the
aforesaid protective order(s). No Party shall be obligated to seek any judicial
remedy or other judicial intervention to prevent the disclosure of the
Confidential Information. If a Party is subject to a Requirement, has complied
with the notification and cooperation obligations described in the preceding
sentence, is compelled, in the sole opinion of its legal counsel, to make
disclosure of such Confidential Information or else stand liable for contempt,
sanctions, or other substantial penalty, the Party will furnish only that
portion of the Confidential Information which it is legally required to produce
pursuant to the terms of such Requirement as modified by any protective
order(s).   9.10      Insurance.     (a)      Throughout the Term, Seller shall
obtain and maintain in force as hereinafter provided commercial general
liability insurance, including contractual liability coverage, with a combined
single limit of not less than $1,000,000 for each occurrence written on an
occurrence form. The insurance carrier or carriers and form of policy shall be
subject to review and approval by Buyer which approval shall not be unreasonably
withheld, conditioned or delayed, but at a minimum shall be placed with carriers
admitted to write insurance in New Mexico and have an AM Bests’ rating of A VII
or higher.     (b)      Throughout the Term, Seller shall maintain as
applicable, Workers' Compensation Insurance as required by New Mexico law and
Employers Liability Insurance in an amount not less than $1,000,000 per
occurrence and with an insurer with a minimum “A” rating.     (c)      Upon
Buyer’s request, Seller shall:      (i)      Furnish a certificate of insurance
to Buyer, which certificate shall provide that such insurance shall not be
terminated nor expire except on 30 days’ prior written notice to Buyer; and  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 21

--------------------------------------------------------------------------------

  (ii)      Furnish to Buyer an additional insured endorsement with respect to
such insurance.   9.11      Mobile Sierra. Neither Party shall seek, nor shall
they support any third party in seeking, to prospectively or retroactively
revise the rates, terms or conditions of service of this Agreement through
application or complaint to FERC pursuant to the provisions of Section 205, 206
or 306 of the Federal Power Act, or any other provisions of the Federal Power
Act, absent prior written agreement of the Parties. Further, absent the prior
agreement in writing by both Parties, the standard of review for changes to the
rates, terms or conditions of service of this Agreement proposed by a Party, a
non-Party or the FERC acting sua sponte shall be the “public interest” standard
of review set forth in United Gas Pipe Line Co. v. Mobile Gas Service Corp., 350
US 332 (1956) and Federal Power Commission v. Sierra Pacific Power Co., 350 US
348 (1956) and subsequent applicable court and FERC decisions.   9.12     
Simple Interest Payments. Except as specifically provided in this Agreement, any
outstanding and past due amounts owing and unpaid by either Party under the
terms of this Agreement shall be eligible to receive a Simple Interest Payment
for the number of days between the date due and the date paid.   9.13     
Injunctive Relief. Notwithstanding anything in this Agreement to the contrary,
each Party acknowledges and agrees that irreparable damage would occur in the
event any of the provisions of Sections 3.01 or 9.09 of this Agreement were not
performed in accordance with the terms thereof, that money damages may not be a
sufficient remedy for any such breach and that the Parties shall be entitled to
specific performance and injunctive or other equitable relief as a remedy for
any such breach. Such remedy shall not be deemed to be the exclusive remedy for
such breach of this Agreement but shall be in addition to all other remedies
available at law or equity to the Parties.   9.14      Press Releases. Neither
Party will issue a press release or other public statement about this Agreement
without the approval of the other Party, which approval shall not be
unreasonably withheld, conditioned or delayed, and which approval shall be
deemed to have been granted if the other Party has not responded to a request
for approval, with reasons for such Party’s denial of any such request, within
15 days after such Party’s receipt of the requesting Party’s request for
approval; provided, however, that in the event that Seller is obligated to
disclose this Agreement pursuant to SEC rules or regulations prior to the
expiration of the 15 day review period, Seller shall expressly state the date on
which it is obligated to disclose this Agreement and Buyer shall be deemed to
have consented to such disclosure if it does not provide its approval prior to
said required disclosure date. If either Party is contacted by the media
concerning this Agreement, the contacted Party shall inform the other Party of
the existence of the inquiry, any questions asked and the substance of any
information provided to the media.   9.15      Recording. Each Party to this
Agreement acknowledges and agrees to the taping or electronic recording
(“Recording”) of conversations between the Parties whether by one or the other
or both Parties, and that the Recordings will be retained in confidence,  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 22

--------------------------------------------------------------------------------

secured from improper access, and may be submitted in evidence in any suit,
action or proceedings relating to this Agreement. Each Party waives any further
notice of that monitoring or Recording, and agrees to notify its personnel of
the monitoring or recording and to obtain any necessary consent of those
personnel.



ARTICLE TEN.






DISPUTES




10.01      Dispute Resolution. Except for interlocutory injunctive proceedings
for the immediate performance or cessation of conduct, all disputes which arise
with respect to this Agreement (the “Dispute”) that have not been resolved at
the operating level shall promptly be referred to senior representatives
appointed by each Party with authority to resolve the dispute (the “Senior
Representatives”) upon either Party providing a notice in writing (the
“Negotiation Notice”) to the other Party. The Senior Representatives shall
promptly use reasonable efforts to resolve the Dispute which has been referred
to them in the Negotiation Notice. If the Senior Representatives have not
resolved the Dispute within 30 days of the Negotiation Notice, the Parties
shall, subject to the other provisions of this Agreement, be entitled to pursue
any other process or remedies otherwise available to them at law or in equity.  

[SIGNATURES ARE ON THE FOLLOWING PAGE]

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 23

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Parties hereto caused this Agreement to be executed
by their authorized representative as of the Effective Date.



SALT RIVER PROJECT AGRICULTURAL
IMPROVEMENT AND POWER DISTRICT






_/s/ Mark B. Bonsall
___________________
By: Mark B. Bonsall
Its: Associate General Manager
Commercial & Customer Services




LIGHTNING DOCK GEOTHERMAL HI-01, LLC



_/s/ Brent M. Cook
___________________
By: Brent M. Cook
Its: CEO/Manager




The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 24

--------------------------------------------------------------------------------

EXHIBIT A

Definitions

The following terms shall have the following meaning for purposes of this
Agreement.

1.      “Affiliate” means, with respect to a Party, any entity that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with such Party. For this purpose, “control” means
the direct or indirect ownership of 50% or more of the outstanding capital stock
or other equity interests having ordinary voting power.   2.      “Agreement”
has the meaning set forth in the Preamble.   3.      “Ancillary Services” means
operating reserves, regulation and automatic generator control, black-start
capability, reactive supply, voltage control, frequency response, other products
associated with electrical generation, capacity and energy that the Generating
Facility is capable of providing and all other beneficial outputs of the
Generating Facility not required for the operation of the Generating Facility.  
4.      “Applicable Laws” means all constitutions, treaties, laws, ordinances,
rules, regulations, interpretations, permits, judgments, decrees, injunctions,
writs and orders of any Governmental Authority that apply to either or both of
the Parties, the Generating Facility or the terms of this Agreement.   5.     
“Bankrupt” means with respect to any entity, such entity:     a)      Files a
petition or otherwise commences, authorizes or acquiesces in the commencement of
a proceeding or cause of action under any bankruptcy, insolvency, reorganization
or similar law, or has any such petition filed or commenced against it that is
not dismissed within 60 days;     b)      Makes an assignment or any general
arrangement for the benefit of creditors;     c)      Otherwise becomes bankrupt
or insolvent (however evidenced);     d)      Has a liquidator, administrator,
receiver, trustee, conservator or similar official appointed with respect to it
or any substantial portion of its property or assets; or     e)      Is
generally unable to pay its debts as they fall due.   6.      “Business Day”
means any day except a Saturday, Sunday, a Federal Reserve Bank holiday. A
Business Day shall begin at 8:00 a.m. and end at 5:00 p.m. local time for the
Party sending the Notice or payment or performing a specified action.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 25

--------------------------------------------------------------------------------

7.      “Buyer” has the meaning set forth in the Preamble.   8.      Capacity
Factor means the ratio determined by dividing the actual Metered Output
delivered to the Delivery Point, in MWh, over any consecutive 12 month period by
the number of MWhs that the Generating Facility would have produced if operated
at the Contract Capacity every hour during such consecutive 12 month period.  
9.      “Claiming Party” has the meaning set forth in Section 5.02.   10.     
“Confidential Information” means all information of either Party or of another
party whose information either Party may have in its possession under
obligations of confidentiality in whatever form transmitted relating to the
past, present or future business affairs, including research, development, or
business plans, operations of systems, any technical and non-technical
information related to either Party’s business and current, future and proposed
products and services of either Party including information concerning research,
development, design details and specifications, financial information,
procurement requirements, engineering and manufacturing information, customer
lists, business forecasts, sales information, marketing plans and business plans
and whether or not marked as confidential, as well as information which is
produced or developed during the working relationship between the Parties and
which would, if disclosed to competitors of either party, give or increase such
competitors’ advantage over that Party or diminish that Party’s advantage over
its competitors. This information also includes trade secrets and other
proprietary product, customer and other information that is otherwise not
available to either Party’s competitors and the public. Confidential Information
shall not include any information that: (a) is, and can clearly be demonstrated
to be, actually known to Recipient before being obtained from either Party; (b)
is or becomes publicly known through no wrongful act of Recipient; (c) is
communicated to a third party with express written consent of either Party and
who in making such disclosure, breaches no confidentiality or other obligation
to either Party; or (d) is lawfully required to be disclosed to any governmental
agency or is otherwise required to be disclosed by law, including laws rules and
regulations governing Buyer as a political subdivision of the State of Arizona,
provided that before making such disclosure, the recipient shall give the other
Party written notice of the intended disclosure and an adequate opportunity to
interpose an objection or take action to ensure confidential handling of any
such information recipient may be required to disclose.   11.      “Contract
Capacity” has the meaning set forth in Section 1.04.   12.      “Contract Price”
has the meaning set forth in Section 1.03.   13.      “Costs” means, with
respect to the Non-Defaulting Party, legal expenses and other similar third
party transaction costs and expenses reasonably incurred by such Party in
entering into any new arrangement which replaces this Agreement.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 26

--------------------------------------------------------------------------------

14.      “Defaulting Party” has the meaning set forth in Section 6.01.   15.   
  “Delivery Losses” shall mean the real power losses, more commonly known as
“line losses”, set forth in the Tariff. The definition of Delivery Losses
hereunder shall automatically be modified upon any amendment to the Tariff
without any additional action required hereunder.   16.      “Delivery Point”
means the Hidalgo 115kV substation.   17.      “Dispute” has the meaning set
forth in Section 10.01.   18.      “Early Termination Date” has the meaning set
forth in Section 6.02.   19.      “Effective Date” has the meaning set forth in
the Preamble.   20.      “Environmental Attributes” means any and all presently
existing or future benefits, emissions reductions, environmental air quality
credits, emissions reduction credits, renewable energy credits, offsets and
allowances, attributable to the Generating Facility during the Term, or
otherwise attributable to the generation, purchase, sale or use of Metered
Amounts from or by the Generating Facility during the Term, howsoever entitled
or named, resulting from the avoidance, reduction, displacement or offset of the
emission of any gas, chemical or other substance, including any of the same
arising out of presently existing or future legislation or regulation concerned
with oxides of nitrogen, sulfur or carbon, with particulate matter, soot or
mercury, or implementing the United Nations Framework Convention on Climate
Change (UNFCCC) or the Kyoto Protocol to the UNFCCC or crediting “early action”
emissions reduction, or laws or regulations involving or administered by the
CAMD, or any state or federal entity given jurisdiction over a program involving
transferability of Environmental Attributes, and any renewable energy credit
reporting rights to such Environmental Attributes. Notwithstanding any other
provision hereof, Environmental Attributes do not include: (a) the Production
Tax Credits or any state or federal production tax credits, (b) any investment
tax credits and any other tax credits associated with the Generating Facility,
(c) any state, federal or private cash payments or grants relating in any way to
the Generating Facility or Production Tax Credits, (d) state, federal or private
grants or other benefits related to the Generating Facility or the Production
Tax Credits, or (e) Metered Output.   21.      “Equitable Defense” means any
bankruptcy, insolvency, reorganization and other laws affecting creditors’
rights generally, and with regard to equitable remedies, the discretion of the
court before which proceedings to obtain same may be pending.   22.      “Event
of Default” has the meaning set forth in Section 6.01.   23.      “Expected
Initial Operation Date” has the meaning set forth in Section 2.05(a).  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 27

--------------------------------------------------------------------------------

24.      “FERC” means the Federal Energy Regulatory Commission.   25.     
“Financing Commitment” means any commitment letter or other commitment by a
Lender to finance the Generating Facility.   26.      “Force Majeure” means an
event, condition, occurrence or circumstance beyond the reasonable control and
without the fault or negligence of the Party claiming the Force Majeure, which,
despite all commercially reasonable efforts of the Party claiming the Force
Majeure to prevent its occurrence or mitigate its effects, causes a delay or
disruption in the performance of any obligation imposed on such Party hereunder.
Subject to the foregoing, Force Majeure shall include: an act of God, flood,
drought, earthquake, storm, fire, pestilence, lightning and other natural
catastrophes, epidemic, war, riot, civil disturbance or disobedience, terrorism,
sabotage, strike or labor dispute, or actions or inactions of any Governmental
Authority, or curtailment or reduction in deliveries at the direction of a
Transmission Provider other than Buyer.   27.      “Forward Settlement Amount”
means the Non-Defaulting Party’s Costs and Losses, on the one hand, netted
against its Gains, on the other. The Forward Settlement Amount shall not include
consequential, incidental, punitive, exemplary or indirect or business
interruption damages.   28.      “Gains” means, with respect to any Party, an
amount equal to the present value of the economic benefit to it, if any
(exclusive of Costs), resulting from the termination of this Agreement for the
lesser of (i) remaining Term of this Agreement, or (ii) five years, determined
in a commercially reasonable manner.     Factors used in determining the
economic benefit to a Party may include reference to information supplied by one
or more third parties, which shall exclude Affiliates of the Non-Defaulting
Party, including quotations (either firm or indicative) of relevant rates,
prices, yields, yield curves, volatilities, spreads or other relevant market
data in the relevant markets, comparable transactions, forward price curves
based on economic analysis of the relevant markets, settlement prices for
comparable transaction at liquid trading hubs (e.g., NYMEX), and shall include
the value of Environmental Attributes and Ancillary Services. Only if the
Non-Defaulting Party is unable, after using commercially reasonable efforts, to
obtain third party information to determine the gain of economic benefits, then
the Non-Defaulting Party may use information available to it internally suitable
for such purpose in accordance with commercially reasonable practices.   29.   
  “Generating Facility” means Seller’s electric generating facility as more
particularly described in Exhibit B, together with all materials, equipment
systems, structures, features and improvements necessary to produce electric
energy at such facility, excluding the Site, land rights and interests in land.
  30.      “Governmental Authority” means:  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 28

--------------------------------------------------------------------------------

  a)      Any federal, state, local, municipal or other government;     b)     
Any governmental, regulatory or administrative agency, commission, or other
authority lawfully exercising or entitled to exercise any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; or     c)      Any court or governmental tribunal.   31.     
“Governmental Charges” has the meaning as set forth in Section 8.02.   32.     
“Indemnified Party” has the meaning set forth in Section 9.02(a).   33.     
“Indemnifying Party” has the meaning set forth in Section 9.02(a).   34.     
“Initial Operation Date” means the date that the Generating Facility starts
producing and delivering the Contract Capacity to the Delivery Point.   35.     
“Initial Synchronization” means the date upon which the Generating Facility is
first synchronized with the Transmission Provider.   36.      “Interest Rate”
means an annual rate equal to the rate published in The Wall Street Journal as
the “Prime Rate” (or, if more than one rate is published, the arithmetic mean of
such rates) as of the date payment is due; plus 2%; provided, however, that in
no event shall the Interest Rate exceed the maximum interest rate permitted by
Applicable Laws.   37.      “kW” means kilowatt(s) of electric energy generating
capacity.   38.      “kWh” means kilowatt-hour(s) of electric energy.   39.     
“Lender” means any financial institution(s) or successor(s) in interest or
assignees that provide(s) debt financing, tax equity financing or refinancing
for the Generating Facility to Seller.   40.      “Losses” means, with respect
to any Party, an amount equal to the present value of the economic loss to it,
if any (exclusive of Costs), resulting from termination of this Agreement for
the lesser of (i) the remaining Term, or (ii) five years, determined in a
commercially reasonable manner. Factors used in determining economic loss to a
Party may include reference to information supplied by one or more third
parties, which shall exclude Affiliates of the Non-Defaulting Party, including
quotations (either firm or indicative) of relevant rates, prices, yields, yield
curves, volatilities, spreads or other relevant market data in the relevant
markets, comparable transactions, forward price curves based on economic
analysis of the relevant markets, settlement prices for comparable transaction
at liquid trading hubs (e.g., NYMEX), and shall include the value of
Environmental Attributes and Ancillary Services. Only if the Non-Defaulting
Party is unable,  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 29

--------------------------------------------------------------------------------

  after using commercially reasonable efforts, to obtain third party information
to determine the loss of economic benefits, then the Non-Defaulting Party may
use information available to it internally suitable for such purpose in
accordance with commercially reasonable practices.   41.      “Metered Amounts”
means the electric energy produced by the Generating Facility as measured at the
point of interconnection with the Transmission Provider and expressed in kWh, as
measured by a mutually approved meter.   42.      “Milestone Schedule” means
Seller’s schedule to develop the Generating Facility as set forth in Exhibit E,
including any revisions thereto in accordance with this Agreement.   43.     
“MW” means megawatt(s) of electric energy generating capacity.   44.      “MWh”
means megawatt-hour(s) of electric energy.   45.      “Negotiation Notice” has
the meaning set forth in Section 10.01.   46.      “Non-Defaulting Party” has
the meaning set forth in Section 6.02.   47.      “Notice” means notices,
requests, statements, invoices, or payments provided in accordance with Section
9.07 and Exhibit C.   48.      “Outage(s)” shall mean those times when more than
five generation units are not producing electric energy.   49.      “Party” or
“Parties” have the meaning set forth in the Preamble.   50.      “Permits” means
all applications, approvals, authorizations, consents, filings, licenses,
orders, permits or similar requirements imposed by any Governmental Authority,
in order to develop, construct, operate and maintain, the Generating Facility or
to Forecast or deliver the electric energy produced by the Generating Facility
to Buyer.   51.      “Placed in Service” shall have the meaning as provided in
the Internal Revenue Code and Internal Revenue Service rulings and opinions as
applied to the production tax credits available for renewable energy projects.  
52.      “Production Tax Credits” or “PTC” means production tax credits under
Section 45 of the Internal Revenue Code as in effect from time-to-time during
the Term or any successor or other provision providing for a federal tax credit
determined by reference to renewable electric energy produced from geothermal or
other renewable energy resources for which the Generating Facility is eligible.
  53.      “Prudent Electrical Practices” means those practices, methods and
acts that would be implemented and followed by prudent operators of geothermal
electric energy  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 30

--------------------------------------------------------------------------------

generating facilities in the Western United States during the relevant time
period, which practices, methods and acts, in the exercise of prudent and
responsible professional judgment in the light of the facts known at the time
the decision was made, could reasonably have been expected to accomplish the
desired result consistent with good business practices, reliability and safety.
Prudent Electrical Practices shall include, at a minimum, those professionally
responsible practices, methods and acts described in the preceding sentence that
comply with manufacturers’ warranties, restrictions in this Agreement, and the
requirements of Governmental Authorities, WECC standards, and Applicable Laws.
Prudent Electrical Practices shall also include taking reasonable steps to
ensure that:

a)      Equipment, materials, resources, and supplies, including spare parts
inventories, are available to meet the Generating Facility’s needs;   b)     
Sufficient operating personnel are available at all times and are adequately
experienced and trained and licensed as necessary to operate the Generating
Facility properly and efficiently, and are capable of responding to reasonably
foreseeable emergency conditions at the Generating Facility and Emergencies
whether caused by events on or off the Site;   c)      Preventive, routine, and
non-routine maintenance and repairs are performed on a basis that ensures
reliable, long term and safe operation of the Generating Facility, and are
performed by knowledgeable, trained, and experienced personnel utilizing proper
equipment and tools;   d)      Appropriate monitoring and testing are performed
to ensure equipment is functioning as designed;   e)      Equipment is not
operated in a reckless manner, in violation of manufacturer’s guidelines or in a
manner unsafe to workers, the general public, or the Transmission Provider’s
electric system or contrary to environmental laws, permits or regulations or
without regard to defined limitations such as, flood conditions, safety
inspection requirements, operating voltage, current, volt ampere reactive (VAR)
loading, frequency, rotational speed, polarity, synchronization, and control
system limits; and   f)      Equipment and components designed and manufactured
to meet or exceed the standard of durability that is generally used for electric
energy generating facilities operating in the Western United States and will
function properly over the full range of ambient temperature and weather
conditions reasonably expected to occur at the Site and under both normal and
emergency conditions.  

54.      “Security Documents” has the meaning set forth in Section 2.07(a).  
55.      “Seller” has the meaning set forth in the Preamble.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 31

--------------------------------------------------------------------------------

56.      “Senior Representatives” has the meaning set forth in Section 10.01.  
57.      “Simple Interest Payment” means a dollar amount calculated by
multiplying the:     a)      Dollar amount on which the Simple Interest Payment
is based; times     b)      The Interest Rate; times     c)      The result of
dividing the number of days in the calculation period by 365.   58.      “Site”
means the real property on which the Generating Facility is, or will be located,
as further described in Section 3.03 and Exhibit B or as adjusted in accordance
with Section 3.03.   59.      “Startup Deadline” has the meaning set forth in
Section 1.01.   60.      “Station Use” means the electric energy produced by the
Generating Facility that is either (a) used within the Generating Facility to
power the lights, motors, control systems and other electrical loads that are
necessary for operation of the Generating Facility; or (b) consumed within the
Generating Facility’s electric energy distribution system as losses.   61.     
“Subordination Agreement” means the subordination agreement by and among Lender,
Seller and Buyer, as may be executed, amended, revised, replaced or superseded
from time to time.   62.      “Tariff” means the FERC tariffs for the
Transmission Provider(s).   63.      “Test Energy” means any Metered Output,
Environmental Attributes and Ancillary Services produced at the Generating
Facility prior to the Initial Operation Date.   64.      “Term” has the meaning
used in Section 1.02.   65.      “Termination Payment” has the meaning set forth
in Section 6.03.   66.      “Transmission Costs” means wheeling costs and
Delivery Losses as calculated at the Transmission Provider’s tariff rate
incurred by Seller for the transmission service required to deliver the electric
energy from the Generating Facility to the Delivery Point.   67.     
“Transmission Provider(s)” means Tri-State Generation and Transmission
Association, Inc., Columbus Electric Cooperative, Inc., or any other
transmission providers under this Agreement.   68.      “Unplanned Outage” has
the meaning set forth in Section 3.06.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 32

--------------------------------------------------------------------------------

69.      “WECC” means the Western Electricity Coordinating Council, the regional
reliability council for the Western United States, Northwestern Mexico and
Southwestern Canada.   70.      “WREGIS” means the Western Renewable Energy
Generating Information System or any successor renewable energy tracking
program.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 33

--------------------------------------------------------------------------------



EXHIBIT B
Generating Facility and Site Description






1. Generating Facility Description.




The Generating Facility will be a geothermal small power production facility
supplied by a geothermal fluids gathering system.

     The Generating Facility will consist of between 45 and 50 UTC Power
PureCycle B280 Power Systems each producing 280 gross kW. The PureCycle
equipment converts heat provided by geothermal fluids into electricity utilizing
the Organic Rankine Cycle. Each PureCycle unit consists of an evaporator,
condenser, turbine, induction generator, cycle-pump, system controls, control
valves, and piping.

The Generating Facility is supplied with geothermal fluids from a well field
which is being developed by Seller. The geothermal fluids are produced and
transported from the geothermal production wells to the power plant. The fluids
flow under pressure directly into the PureCycle evaporators. The geothermal
fluid heats and vaporizes the R-245fa working fluid, which is a hydro fluoro
carbon refrigerant (HFC). The working fluid expands through the turbine which is
coupled to the generator. The expanding working fluids are condensed in a
water-cooled condenser and pumped back to the heat exchangers in a closed loop.
The Generating Facility will utilize a hybrid cooling tower system to provide
the cooling water for the condenser. The spent geothermal fluids are returned
via pipelines from the power plant facilities to the injection wells. Electric
power required to operate power plant auxiliary equipment and to produce,
transport and re-inject the geothermal fluids is provided by the gross output of
the Generating Facility.



2. Site Description.




Geothermal power facility to be located in the Animas Valley, Hidalgo County,
New Mexico, approximately 10 miles south of Interstate 10 on State Highway 338.

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 34

--------------------------------------------------------------------------------

EXHIBIT C

Notice List

LIGHTNING DOCK GEOTHERMAL HI-    SALT RIVER PROJECT  01, LLC    AGRICULTURAL
IMPROVEMENT AND      POWER DISTRICT 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  All Notices are deemed provided in accordance    All Notices are deemed
provided in accordance  with Section 9.07 other than Forecasting and    with
Section 9.07 other than Forecasting and  Scheduling Requirements and Invoices
if    Scheduling Requirements and Invoices if made  made to the address provided
below:    to the address provided below: 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Lightning Dock Geothermal HI-01, LLC    Salt River Project Agricultural
Improvement  Attention: Manager    and Power District  5152 North Edgewood Dr.,
Suite 375      Provo, Utah 84604    Physical Address:  FAX: (801) 374-3314     
    1600 N. Priest  With copy to:    Tempe, Arizona 85281-8100    Lightning Dock
Geothermal HI-01, LLC    Mailing Address:  Attention: General Counsel      5152
North Edgewood Dr., Suite 375    P.O. Box 52025, ISB250  Provo, Utah 84604   
Phoenix, AZ 85072-2025        Attention: Power Marketing, Supply and     
Trading        With a copy to:        Physical Address:      1521 N. Project
Drive      Tempe, Arizona 85281        Mailing Address:      P.O. Box 52025     
Phoenix, AZ 85072-2025        Attention: Corporate Secretary 

--------------------------------------------------------------------------------


The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 35

--------------------------------------------------------------------------------

EXHIBIT D

Forecasting and Scheduling Requirements and Procedures

1.      Introduction.     The Parties intend that scheduling shall conform to
the requirements established by the WECC, to the extent applicable.     Buyer
shall schedule or arrange for scheduling services in accordance with WECC
scheduling practices. Seller shall be responsible for delivering energy to the
Delivery Point. Buyer shall arrange and be responsible for transmission services
at and after the Delivery Point.   2.      Prescheduling.     Seller will
provide the day ahead preschedule via email by 5:00 a.m. MST the day before the
prescheduling day in accordance with the WECC Prescheduling Calendar.     The
Parties shall exchange Prescheduling contact information at least 10 Business
Days prior to the Initial Operation Date.   3.      Hourly Scheduling.    
Seller shall notify Buyer via telephone of any outages or derations that would
affect Seller’s ability to provide energy from the Generating Facility. For
hourly changes, Seller must notify, via phone, Buyer 30-minutes before the
hourly scheduling deadline for the scheduling hour.     Buyer shall notify
Seller via telephone of any transmission problems or other outages or derations
that would affect Buyer’s ability to accept energy at the Delivery Point. For
hourly changes, Buyer must notify, via phone, Seller 30-minutes before the
hourly scheduling deadline for the scheduling hour.   4.      Forced Outages.  
  In the event of a forced outage Buyer must be notified immediately by phone.  
5.      Returning from an Outage or Derate.     In the event that the unit is
ready to return to service or output increased, Seller must notify, via phone,
Buyer 30-minutes before the hourly scheduling deadline for the scheduling hour.
    The Parties shall exchange real time scheduling contact information at least
10 Business Days prior to the Initial Operation Date.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 36

--------------------------------------------------------------------------------

In the event that the scheduling procedures for electric energy change in such a
way that causes a conflict with the provisions of this Agreement, the Parties
shall use good faith efforts to make necessary changes to this Agreement to
conform to the prevailing scheduling practices in effect at that time. The
Parties acknowledge that changes to the scheduling practices are expected to
occur during the Term, and hereby agree that any modifications to the Agreement
necessary to accommodate such market design changes will endeavor to reasonably
match the scheduling approach reflected in this paragraph as of the Effective
Date.

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 37

--------------------------------------------------------------------------------

    EXHIBIT E      Seller’s Milestone Schedule 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Date    Milestones 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

6/01/08    Receives a completed interconnection Facility Study. 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

8/01/08    Receives FERC acceptance of Interconnection Agreement and
transmission      agreement(s). 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

8/01/08    Receives all Permits. 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

8/15/08    Executes Engineering, Procurement and Construction contracts. 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

8/15/08    Completes Financing. 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

9/15/08    Executes a Transmission Owner Tariff and/or applicable service
agreement. 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

12/1/08    Begins startup activities (Test Energy). 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

12/31/08    Achieves Initial Operation. 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 38

--------------------------------------------------------------------------------



EXHIBIT F
Milestone Progress Reporting Form




Seller shall prepare a written report each month on its progress relative to the
development construction and startup of the Generating Facility and the
Milestone Schedule. The report shall be sent via email in the form of a single
Adobe Acrobat file or facsimile to Buyer, on the 5th Business Day after each
month.

Seller’s Milestone Progress Reporting requirement shall begin on the first day
of the second full calendar month after the Effective Date of this Agreement.

Each Milestone Progress Report shall include the following items:

1.      Cover page.   2.      Brief Generating Facility description.   3.     
Description of any planned changes to the Generating Facility and Site
Description in Exhibit B.   4.      Summary of activities during the previous
month.   5.      Forecast of activities scheduled for the current month.   6.   
  Written description about the progress relative to Seller’s Milestone
Schedule.   7.      List of issues that could potentially impact Seller’s
Milestone Schedule.   8.      Enumeration and schedule of any support or actions
requested of Buyer.   9.      Progress and schedule of all agreements,
contracts, permits, approvals, technical studies, financing agreements and major
equipment purchase orders showing the start dates, completion dates, and
completion percentages.   10.      A status report of start-up activities
including a forecast of activities ongoing and after start-up, a report on
Generating Facility performance including performance projections for the next
12 months.  

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 39

--------------------------------------------------------------------------------

EXHIBIT G

Environmental Attribute Attestation and Bill of Sale

Lightning Dock Geothermal HI-01, LLC, a Delaware limited liability company
(“Seller”) hereby sells, transfers and delivers to Salt River Project
Agricultural Improvement and Power District (“SRP”) the Environmental Attributes
and Environmental Attribute Reporting Rights associated with the generation of
the indicated energy for delivery to the grid arising from the generation for
delivery to the grid of the energy by the:

Lightning Dock Geothermal Facility              Fuel Type: Geothermal   
Capacity (MW):    Operational Date:         

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

As applicable: Reg. No.                       Energy Admin ID no.               
       Q.F. ID no.         

--------------------------------------------------------------------------------

                     Dates                       MWh generated                 
                                                         , 20                 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  In the amount of one Environmental Attribute or its    equivalent for each   
megawatt    hour  generated; and Seller further attests, warrants and represents
as follows:         


i)      to its knowledge, the information provided herein is true and correct;  
ii)      its sale to SRP is its one and only sale of the Environmental
Attributes and associated Environmental Attribute Reporting Rights referenced
herein;   iii)      the Facility generated and delivered to the grid the energy
in the amount indicated as undifferentiated energy; and   iv)      Seller owns
the Facility.  

This serves as a bill of sale, transferring from Seller to SRP all of Seller’s
right, title and interest in and to the Environmental Attributes Reporting
Rights associated with the generation of the above referenced energy for
delivery to the grid.



Contact Person






phone:






; fax:






WITNESS MY HAND,

Lightning Dock Geothermal HI-01, LLC






By:

Its:

Date:




The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 40

--------------------------------------------------------------------------------



EXHIBIT H
Form of Letter of Credit

[Letterhead of Issuing Bank]




IRREVOCABLE STANDBY LETTER OF CREDIT NO.
________



APPLICANT:
Lightning Dock Geothermal HI-01, LLC
5152 N. Edgewood Drive
Provo, Utah 84604




BENEFICIARY:

Salt River Project Agricultural Improvement and Power District 1600 North Priest
Drive Tempe, AZ 85281



Dear Beneficiary:




     At the request of and for the account of Applicant, we hereby establish in
your favor our Irrevocable Standby Letter of Credit No.
________
(“Letter of Credit”), up to the aggregate amount of USD$3,600,000 (the “Stated
Amount”). All issuing bank charges are for the account of Applicant.

     This Letter of Credit shall be effective immediately and shall expire on
the Expiration Date (as hereinafter defined). Partial and multiple drawings on
this Letter of Credit are permitted. The Stated Amount shall be reduced by the
amount of any drawing(s) hereunder.

     You may draw upon this Letter of Credit at any time on or prior to its
expiration by presenting the following documents: (i) a sight draft in the form
of Exhibit A (a “Sight Draft”); (ii) this Letter of Credit; and (iii) a written
statement substantially stating “The drawing under this Letter of Credit
represents funds due to Beneficiary pursuant to that certain Renewable Power
Purchase and Sale Agreement dated
__________
, 2008, between Beneficiary and Lightning Dock Geothermal HI-01, LLC, a Delaware
limited liability company.”

     Provided that a drawing and the documents presented in connection therewith
conform to the terms and conditions hereof, payment shall be made to you of the
amount specified in the applicable Sight Draft, in immediately available funds,
on or before the first Business Day after presentation of the required
documents. Payment shall be made by wire transfer to an account you specify. As
used herein, “Business Day” means any day other than a Saturday, Sunday or day
on which banking institutions in the State of New York are authorized or
required by law to close.

     Presentation of any Sight Draft and accompanying documents shall be made at
our counters located at [insert address for location in Salt Lake City, Utah or
New York City, New

The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 41

--------------------------------------------------------------------------------

York] from our own funds in immediately available U.S. Dollars. We hereby agree
that any Sight Draft drawn under and in compliance with the terms of this Letter
of Credit, if presented no later than our close of business on or before the
Expiration Date and upon delivery of the above-specified drawing documents,
shall be duly honored no later than 5:00 p.m. prevailing Eastern Time on the
next Business Day, at our office specified above, regardless of any notice,
demand or claim of Applicant or any person or entity acting on Applicant’s
behalf.

     This Letter of Credit shall expire on
_______________
; provided that if that date is not a Business Day, it shall expire on the next
Business Day; and provided further that the Expiration Date may be extended by
mutual agreement among you, us and Applicant (as applicable, the “Expiration
Date”). Notwithstanding the foregoing, this Letter of Credit shall be
automatically extended without amendment for one year from the expiration date
hereof, or any future expiration date, unless at least 60 days prior to any
Expiration Date we notify you in writing by registered mail or courier that we
elect not to renew this Letter of Credit for any such additional period. In the
event such notice is provided by us to you, and you are not in receipt of a
replacement letter of credit which is acceptable to you at least 30 days prior
to the then current Expiration Date, you may draw upon this Letter of Credit as
outlined above.

     If the aggregate amount drawn upon this Letter of Credit pursuant to all
Sight Drafts is less than the Stated Amount, and if the Expiration Date shall
not have passed, we agree to return to you at the address specified by you the
original of this Letter of Credit. The Letter of Credit shall be returned by
hand delivery or overnight courier within one Business Day following receipt by
us of this Letter of Credit.

     This Letter of Credit is transferable and may be transferred more than
once, without the payment of any transfer fee or other charge.

     This Letter of Credit shall be governed by the International Chamber of
Commerce’s International Standby Practices, publication no. 590 (“ISP 98”)
except to the extent that the terms hereof are inconsistent with the provisions
of ISP 98, in which case the terms of this Letter of Credit shall govern. This
Letter of Credit shall be governed and construed in accordance with the internal
laws of the State of New York as if it were between parties wholly resident
within that state and applicable U.S. federal law as to matters which are not
governed by ISP 98.

     This Letter of Credit sets forth in full the terms of our undertaking.
Reference in this Letter of Credit to other documents or instruments is for
identification purposes only and such reference shall not modify or affect the
terms hereof or cause such documents or instruments to be deemed incorporated
herein. No modification to this Letter of Credit shall be permitted without
prior approval of the Beneficiary.



[Name of issuer]






By:
Name:
Title:




The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 42

--------------------------------------------------------------------------------

    EXHIBIT A      SIGHT DRAFT  Dated
__________
, 20__                     Re:    Irrevocable Standby Letter of Credit No. 




  On Sight




Pay to order of Salt River Project Agricultural Improvement and Power District
in

immediately available funds,
________________
Dollars ($
_____________
) on or before the Business Day following the date hereof, pursuant to
Irrevocable Standby Letter of Credit No.
_____________
.

[Optional: Payment shall be made to the following account: Insert bank wire
instructions]

Salt River Project Agricultural Improvement and Power District



By:
Name:
Title:




The contents of this document are subject to restrictions on disclosure as set
forth herein.

Page 43

--------------------------------------------------------------------------------